DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 June 2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Duteil et al., US PG-Pub 2015/0338946, hereinafter Duteil, in view of Heatherly et al., US PG-Pub 2012/0007808, hereinafter Heatherly.
Regarding Claim 1, Duteil teaches an information processing apparatus (architecture 100) comprising: 
host device 105; [0082]-[0083], [0092], [0418]) configured to receive an operation ([0080]-[0084], Figs. 12a-12e and 15-19, and corresponding descriptions); 
an auxiliary object (mobile devices 110, 501, 505) provided in contact with the touch surface (Figs. 5-8f, 12a-12e and 15-19, and corresponding descriptions; [0141]) and whose resistance value is changed ([0106]-[0137], describing how the mobile device circuits function); 
a memory ([0086]); and 
a processor coupled to the memory ([0086]) and configured to: 
obtain an electrical characteristic relating to the resistance value detected by the touch surface (Figs. 1-5, 12a-12e and 15-19, and corresponding descriptions; [0141]), and 
display data based on the electrical characteristic (Fig. 18, and corresponding descriptions; [0080], [0382]-[0383]).
	However, Duteil does not explicitly teach a capacitive touch surface.
	Heatherly teaches a capacitive touch surface (Heatherly: [0025]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the capacitive touch screen taught by Heatherly into the device taught by Duteil in order to allow for touch based inputs (Heatherly: [0025]), thereby providing a more versatile touch sensitive display.
Regarding Claim 2, Duteil, as modified by Heatherly, teaches the information processing apparatus according to claim 1, wherein the auxiliary object includes an electrically conductive material (Duteil: Figs. 5-8f, 12a-12e and 15-19, and ; [0146]-[0169], [0207]-[0235]), and the resistance value is changed based on a position where a grounded electrical conductor touches the electrically conductive material (Duteil: Figs. 5-8f, 12a-12e and 15-19, and corresponding descriptions; [0146]-[0169], [0207]-[0235]).
Regarding Claim 3, Duteil, as modified by Heatherly, teaches the information processing apparatus according to claim 1, wherein the auxiliary object includes an operating device configured to change the resistance value (Duteil: Figs. 5-8f, 12a-12e and 15-19, and corresponding descriptions; [0146]-[0169], [0207]-[0235]).
Regarding Claim 4, Duteil, as modified by Heatherly, teaches the information processing apparatus according to claim 3, wherein the data includes image data, text data, and sound data (Duteil: Fig. 18, and corresponding descriptions; [0080], [0382]-[0383]), and the processor changes any of a color, a thickness, transmittance, a size, and a shape of the data and displays the data (Duteil: Fig. 18, and corresponding descriptions; [0080], [0382]-[0383]), in response to the resistance value being changed by the operating device (Duteil: Fig. 18, and corresponding descriptions; [0080], [0382]-[0383]).
Regarding Claim 6, Duteil teaches an information processing method ([0001]) performed by an information processing apparatus (architecture 100) including a touch surface (host device 105; [0082]-[0083], [0092], [0418]) configured to receive an [0080]-[0084], Figs. 12a-12e and 15-19, and corresponding descriptions); and 
an auxiliary object (mobile devices 110, 501, 505) provided in contact with the touch surface (Figs. 5-8f, 12a-12e and 15-19, and corresponding descriptions; [0141]) and whose resistance value is changed ([0106]-[0137], describing how the mobile device circuits function), the method comprising: 
obtaining an electrical characteristic relating to the resistance value detected by the touch surface (Figs. 1-5, 12a-12e and 15-19, and corresponding descriptions; [0141]), and 
displaying data based on the electrical characteristic (Fig. 18, and corresponding descriptions; [0080], [0382]-[0383]).
However, Duteil does not explicitly teach a capacitive touch surface.
	Heatherly teaches a capacitive touch surface (Heatherly: [0025]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the capacitive touch screen taught by Heatherly into the device taught by Duteil in order to allow for touch based inputs (Heatherly: [0025]), thereby providing a more versatile touch sensitive display.
Regarding Claim 7, Duteil teaches a non-transitory recording medium storing a program ([0086]) for causing a computer (architecture 100), including a touch surface (host device 105; [0082]-[0083], [0092], [0418]) configured to receive an operation ([0080]-[0084], Figs. 12a-12e and 15-19, and corresponding descriptions); and 
an auxiliary object (mobile devices 110, 501, 505) provided in contact with the touch surface (Figs. 5-8f, 12a-12e and 15-19, and corresponding descriptions; [0141]) [0106]-[0137], describing how the mobile device circuits function), to execute an information processing method comprising: 
obtaining an electrical characteristic relating to the resistance value detected by the touch surface (Figs. 1-5, 12a-12e and 15-19, and corresponding descriptions; [0141]), and 
displaying data based on the electrical characteristic (Fig. 18, and corresponding descriptions; [0080], [0382]-[0383]).
However, Duteil does not explicitly teach a capacitive touch surface.
	Heatherly teaches a capacitive touch surface (Heatherly: [0025]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the capacitive touch screen taught by Heatherly into the device taught by Duteil in order to allow for touch based inputs (Heatherly: [0025]), thereby providing a more versatile touch sensitive display.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Duteil, as modified by Heatherly, as applied to claim 1 above, and further in view of Smoot et al., US PG-Pub 2013/0308243, hereinafter Smoot.
Regarding Claim 5, Duteil, as modified by Heatherly, teaches the information processing apparatus according to claim 1. However, Duteil, as modified by Heatherly, does not explicitly teach wherein the auxiliary object includes: 
a measuring device configured to measure a value indicating any of temperature, pressure, an amount of light, and a volume of a sound, and 
a changing device configured to change the resistance value based on the measured value.
Smoot teaches wherein the auxiliary object includes: 
a measuring device configured to measure a value indicating any of temperature, pressure, an amount of light, and a volume of a sound (Smoot: [0031]), and 
a changing device configured to change the resistance value based on the measured value (Smoot: [0024]-[0033]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the sensing technology taught by Smoot into the device taught Duteil, as modified by Heatherly, in order to sense the state of the display (Smoot: [0031]), thereby providing a more interactive communication method between the movable objects and the touch sensitive display.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barney et al., US PG-Pub 2015/0290545, teaches an interactive gaming toy that utilizes a touch screen and interactive game token;
Doan et al., US PG-Pub 2007/0211047, teaches an interactive gaming toy that presents display data to the user on a display screen based on the game token being placed on the input pad; and
Matsumoto et al., US PG-Pub 2007/0015588
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627